Case 19-41789     Doc 5    Filed 03/25/19 Entered 03/25/19 17:38:56            Main Document
                          UNITED STATESPg  1 of 13
                                          BANKRUPTCY    COURT
                            EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

In re:                                        )             Chapter 13
Stacey P. Johnson,                            )             Case No.: 19-41789-399
SSN: XXX-XX- 4429                             )             Hearing Date:
                                              )             Hearing Time:
Debtor(s)                                     )             Hearing Loc:

                                     CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,         ___ Included
          which may result in a partial payment or no              _X_ Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
          nonpurchase-money security interest.                     _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                   _X_ Not Included

Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $960.00 per month for 60 months.

  (B) $____________ per month for _______ months, then $__________ per month for
      _______ months, then $__________ per month for ________ months.


  (C) A total of $___________ through ____________, then $_______ per month for
      ______ months beginning with the payment due in _____________, 20____.
Case 19-41789 Doc 5 Filed 03/25/19 Entered 03/25/19 17:38:56 Main Document
 2.2     Tax Refunds. Within fourteen daysPg      2 offiling
                                                after   13 federal and state income tax returns,
 Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
 during the life of the plan. The Debtor shall send any tax refund received during the pendency
 of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
 pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
 also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
 consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

 2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
 _________, if any, to be paid to the Trustee.


 Part 3.          DISBURSEMENTS

 Creditors shall be paid in the following order and in the following fashion. Unless stated
 otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
 Trustee will be made pro-rata by class, except per month disbursements described below.
 However, if there are funds available after payment of equal monthly payments in paragraph 3.5
 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
 paid in full before distributing to the next highest paragraphs:

 3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

 3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
 any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
 estimated as follows:
  CREDITOR NAME                 TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)
  Progressive Leasing, LLC         $141.74                     6 Months


 3.3       Pay the following sub-paragraphs concurrently:

  (A) Post-petition real property lease payments. Debtor assumes executory contract for real
  property with the following creditor(s) and proposes to maintain payments (which the Debtor
  shall pay) in accordance with terms of the original contract as follows:
  CREDITOR NAME                 MONTHLY PAYMENT
  Progressive Leasing, LLC              $307.10

  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which
  the Trustee shall pay) in accordance with terms of the original contract as follows:
  CREDITOR NAME                 MONTHLY PAYMENT              EST MONTHS REMAINING


  (C) Continuing Debt Payments (including post-petition mortgage payments on real
  estate, other than Debtor's residence.) Maintain payments of the following continuing
  debt(s) in accordance with terms of the original contract with any arrearages owed at the time
  of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
  below or as adjusted by the creditor under terms of the loan agreement.
  CREDITOR NAME                 MONTHLY PAYMENT

                                                  2
Case 19-41789 Doc 5 Filed 03/25/19 Entered 03/25/19 17:38:56 Main Document
  (D) Post-petition mortgage payments onPgDebtor's
                                                3 of 13 residence. Payments due post-filing on
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms of loan agreement) to:
  CREDITOR NAME                  MONTHLY PAYMENT                        BY DEBTOR/TRUSTEE


  (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
  (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
  the plan, estimated as:
  CREDITOR NAME                          TOTAL AMOUNT DUE               INTEREST RATE


 3.4     Attorney Fees. Pay Debtor's attorney $1,730.00 in equal monthly payments over 18
  months (no less than 18 months). Any additional fees allowed by the Court shall be paid
  pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
  paragraph]

 3.5     Pay the following sub-paragraphs concurrently:
  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
  arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
  period set forth below and with the interest rate identified below, estimated as follows:
  CREDITOR NAME         TOTAL AMOUNT DUE                CURE PERIOD           INTEREST RATE
                                                        48 Months


  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
  monthly payments over the period set forth below with 6.75% interest:
  CREDITOR                       Est. Balance Due       Repay Period            TOTAL w/ INTEREST
  Westlake Financial Services    $23,000.00             60 Months               $27,163.20


  (C) Secured claims subject to modification. Pay all other secured claims the fair market
  value of the collateral, as of the date the petition was filed, in equal monthly payments over
  the period set forth below with 6.75% interest and with any balance of the debt to be paid as
  non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
  period is set forth below for a claim to be paid under this paragraph, the claim will be paid
  over the plan length.
  CREDITOR                             Balance Due        FMV          Repay Period   Total w/Interest
  GM Financial                         $802.00           $4,000.00     8 Months                 $822.4
  City of St Louis Collector of Rev.   $264.00          $15,000.00     60 Months               $312.00
  MSD                                  $1,600.00        $15,000.00     60 Months             $1,889.40


  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
  to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
  shall be paid in equal monthly installments over the period and with interest as identified
  below:
  CREDITOR       EST BALANCE TRUSTEE/CO-DEBTOR             PERIOD          INTEREST RATE




                                                    3
Case 19-41789 Doc 5 Filed 03/25/19 Entered 03/25/19 17:38:56 Main Document
  (E) Post Petition Fees and Costs. Pay any  Pgpost-petition
                                                 4 of 13     fees and costs as identified in a notice
  filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
  claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
  pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
  duration and shall not receive interest.

 3.6     Additional Attorney Fees. Pay $300.00 of Debtor's attorney's fees and any additional
 Debtor's attorney's fees allowed by the Court.

 3.7      Pay sub-paragraphs concurrently:
   (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
   guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
   pay claim in full with interest rate as identified below:
   CREDITOR NAME          EST TOTAL DUE         TRUSTEE/CO-DEBTOR         INTEREST RATE


   (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
   recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
   by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
   Regular payments that become due after filing shall be paid directly by Debtor(s):
   CREDITOR               TOTAL DUE             TOTAL AMOUNT PAID BY TRUSTEE

  3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
  elsewhere in the plan in full, estimated as follows:
   CREDITOR NAME                                TOTAL AMOUNT DUE
   City of St. Louis Collector of Revenue       $ 700.00
   Internal Revenue Service                     $ 2,823.00
   Missouri Department of Revenue               $     0.00

  3.9     Pay the following sub-paragraphs concurrently:
   (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
   $161,963.40. Amount required to be paid to non-priority unsecured creditors as determined by
   §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
   to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
   guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority
   unsecured creditors.

   (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
   following creditor(s). (Choose one).
       □ Any deficiency shall be paid as non-priority unsecured debt.
        □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
        files an amended claim showing the secured and unsecured deficiency (if any) still owed
        after sale of the surrendered collateral.
   CREDITOR                    COLLATERAL

   (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
   contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
   debt:
   CREDITOR                    CONTRACT/LEASE

                                                  4
Case 19-41789 Doc 5 Filed 03/25/19 Entered 03/25/19 17:38:56                     Main Document
 Part 4.     OTHER STANDARD PLAN  Pg 5 of 13
                                     PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1_____________________________________________________________________________
_______________________________________________________________________________
__________________________________________________________________________

5.2_____________________________________________________________________________
_______________________________________________________________________________
__________________________________________________________________________

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.



                                                  5
Case 19-41789 Doc 5 Filed 03/25/19 Entered 03/25/19 17:38:56                    Main Document
 Part 7.    CERTIFICATION         Pg 6 of 13

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE:3/22/2019          DEBTOR:/s/ Stacey P. Johnson
                                    Stacey P. Johnson


DATE:3/25/2019                  _/s/ Marie Guerrier Allen_________
                                Marie Guerrier Allen, # 42990 MO
                                Attorney for debtor
                                P. O. Box 411281
                                St. Louis, MO 63141
                                Email: allenmarie@sbcglobal.net
                                Tel: (314) 872-1900; Fax: (314) 872-1905


                                    CERTIFICATE OF SERVICE
I certify that a true and correct copy of the foregoing document was filed electronically with the
United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to the parties listed below on March 25, 2019:

Diana S. Daugherty, Trustee
P. O. Box 430908
St. Louis, MO 63143

500FastCash
2533 N. Carson Street, Suite 5024
Carson City, NV 89706

AAA Club Family Insurance Company
12901 North Forty Drive
Saint Louis, MO 63141

Aaron Rents CO 116
199 North Florissant
Saint Louis, MO 63135

Allstate Insurance
P.O. Box 3589
Akron, OH 44309-3589

Ameren Missouri
P. O. Box 66881
Bankruptcy Section; Mail Code 310
St. Louis, MO 63166

American Infosource, LP
as Agent for Spot Loans
P. O. Box 248838
Oklahoma City, OK 73124-8838
                                                 6
Case 19-41789       Doc 5      Filed 03/25/19     Entered 03/25/19 17:38:56   Main Document
                                                Pg 7 of 13
American Infosource, LP
P. O. Box 248838
Oklahoma City, OK 73124-8838

AT& T Corp
One AT&T Way Room 3A104
c/o: AT&T Services, Inc.
Bedminster, NJ 07921

AT&T
P O Box 5014
Carol Stream, IL 60197-5014

Balance Credit
P. O. Box 141989
Irving, TX 75014-1989

Balance Credit
P. O. Box 4356
Houston, TX 77210

Barnes - Jewish Hospital
P. O. Box 954540
Saint Louis, MO 63195-4540

Belridge Municipal Court
City of Bel-Ridge
8920 Natural Bridge Road
Saint Louis, MO 63121

BJC Health Care
P. O. Box 958410
Saint Louis, MO 63195-8410

Calverton Park
52 Young Drive
Saint Louis, MO 63135

City of St. Louis
Collector of Revenue
1200 Market Street
Room 109 City Hall
St. Louis, MO 63103

City of St. Louis Collector of Revenue
410 City Hall
1200 Market Street
St. Louis, MO 63103-2841

Comenity Bank
Att: Bankruptcy
P. O. Box 182125
Columbus, OH 43218-2125


                                                   7
Case 19-41789        Doc 5    Filed 03/25/19     Entered 03/25/19 17:38:56   Main Document
Comenity Bank                                  Pg 8 of 13
Att: Bankruptcy
P. O. Box 183043
Columbus, OH 43218-3043

Consumer Credit Management
P O Box 1839
Maryland Heights, MO 63043-1839

Credit First NA (CFNA)
P. O. Box 81315
Cleveland, OH 44181-0315

Credit One Bank
P. O. Box 98873
Las Vegas, NV 89193-8873

Direct TV
P. O. Box 9001069
Louisville, KY 40290-1069

Enhanced Recovery Corporation
PO Box 57547
Jacksonville, FL 32241

First Credit Services, Inc.
P. O. Box 1121
Charlotte, NC 28201-1121

First Premier Bank
Attn: Correspondence
P. O. Box 5524
Sioux Falls, SD 57117-5524

First Source Advantage
7650 Magna Drive
Belleville, IL 62223

Fit City Gym
1601 S Jefferson Ave
Saint Louis, MO 63104

Generation III Fitness
5912 N. Lindbergh
Hazelwood, MO 63042

GM Financial
P. O. Box 183853
Arlington, TX 76096

Gold's Gym International, Phase-1
1095 Regency Pkwy
Saint Charles, MO 63303



                                                  8
Case 19-41789       Doc 5     Filed 03/25/19     Entered 03/25/19 17:38:56   Main Document
Golden Valley Lending                          Pg 9 of 13
635 East Hwy 20E
Upper Lake, CA 95485

Internal Revenue Service
P. O. Box 7346
Centralized Insolvency
Philadelphia, PA 19101-7346

Jefferson Capital Systems, LLC
P. O. Box 7999
Saint Cloud, MN 56302-9617

Kramer and Frank, PC
9300 Dielman Ind. Drive, Ste 100
Saint Louis, MO 63132-2205

LabCorp
Laboratory Corporation America Holdings
P. O. Box 2240
Burlington, NC 27216-2240

Macy's
P.O. Box 8053
Att: Bankruptcy Processing
Mason, OH 45040

Maryland Medical Group
4652 Maryland Ave
St. Louis, MO 63108

Maryland Medical Group
1110 Highlands Plaza
Saint Louis, MO 63110

Metro Orthopedic
Missouri Baptist Medical Center
3015 North Ballas Road
Saint Louis, MO 63131

Metro St. Louis Sewer District (MSD)
Attn: Bankruptcy
2350 Market Street
Saint Louis, MO 63103

Missouri Department of Revenue
301 High Street, Room 670
P. O. Box 475
Jefferson City, MO 65105

Navient Solutions, Inc. obo ECMC
P.O. Box 16408
Saint Paul, MN 55116-0408



                                                  9
Case 19-41789       Doc 5     Filed 03/25/19 Entered 03/25/19 17:38:56   Main Document
NetCredit                                   Pg 10 of 13
175 W. Jackson Blvd, Suite 1000
Chicago, IL 60604

Nordstrom Bank
PO Box 6555
Englewood, CO 80155-6555

NPRTO Mid-West, LLC
256 W Data Drive
Draper, UT 84020

Planned Parenthood of the St. Louis Regi
4251 Forest Park Ave
Saint Louis, MO 63108

Pro Rehab
2937 S. Brentwood Blvd
Saint Louis, MO 63144

Pro Rehab
13537 Barrett Parkway Drive
Ballwin, MO 63021

Progressive Leasing, LLC
256 Data Drive
Draper, UT 84020

Regions Bank
6313 Dr. Martin Luther King Drive
Saint Louis, MO 63133

Rise Credit of Missouri, LLC dba Rise
4150 International Plaza, Suite 300
Fort Worth, TX 76109

Safeco Insurance
P. O. Box 6478
Carol Stream, IL 60197-6478

Simple Fast Loans
8601 Dunwoody Place, Suite 406
Atlanta, GA 30350

Sirius Satellite Radio
P. O. Box 33174
Detroit, MI 48232-5280

Southwestern Bell Telephone Company
c/o: James Grudus Atty
One AT&T Way, Room 3A 218
Bedminster, NJ 07921




                                              1
Case 19-41789        Doc 5       Filed 03/25/19 Entered 03/25/19 17:38:56   Main Document
Spectrum                                       Pg 11 of 13
Att: Cash Management
4670 E. Fulton, Suite 102
Ada, MI 49301

Speedy Cash
P O Box 780408
Wichita, KS 67278-0408

Spire Missouri Inc.
700 Market Street, 2nd Floor
Saint Louis, MO 63101-1829

Spot Loans
6636 Hollywood Blvd
Los Angeles, CA 90028

Spot Loans
Fka: Zest Cash
P. O. Box 927
Palatine, IL 60078

Sprint Nextel Corp
Att: Bankruptcy
P. O. Box 7949
Overland Park, KS 66207-0949

State Farm
P O Box 44110
Jacksonville, FL 32231-4110

State Farm Fire and Casualty Company
4700 S Providence
Columbia, MO 65217

SunUp Financial LLC
c/o: National Credit Adjusters
P O Box 3023
327 W. 4th Avenue
Hutchinson, KS 67504-3023

The Bibb Agency, LLC
6440 Chippewa Street
Saint Louis, MO 63109

US Attorneys' Office
c/o: Jane Rund Asst US Attorney
111 S 10th Street, Room 20.333
Saint Louis, MO 63102

US Bank
P. O. Box 108
Saint Louis, MO 63166



                                                 1
Case 19-41789      Doc 5      Filed 03/25/19 Entered 03/25/19 17:38:56      Main Document
Washington Univ. in St. Louis Physicians    Pg 12 of 13
660 South Euclid
P. O. Box 8239
St. Louis, MO 63110

Washington University School of Medicine
P. O. Box 8239
660 S. Euclid Avenue
St. Louis, MO 63110

Westlake Financial Services
P.O. Box 76809
Los Angeles, CA 90076-0809

WUCA - Maryland Medical
P O Box 505445
Saint Louis, MO 63150

                                      _/s/ Marie Guerrier Allen_________
                                      Marie Guerrier Allen, # 42990 MO
                                      Attorney for debtor
                                      P. O. Box 411281
                                      St. Louis, MO 63141
                                      Email: allenmarie@sbcglobal.net
                                      Tel: (314) 872-1900; Fax: (314) 872-1905




                                               1
Case 19-41789   Doc 5   Filed 03/25/19 Entered 03/25/19 17:38:56 Main Document
                                       Pg 13 of 13
                                 _/s/ Marie Guerrier Allen_________
                                 Marie Guerrier Allen, # 42990 MO
                                 Attorney for debtor
                                 P. O. Box 411281
                                 St. Louis, MO 63141
                                 Email: allenmarie@sbcglobal.net
                                 Tel: (314) 872-1900; Fax: (314) 872-1905




                                       1
